559




OFFICE OFTHE   ATTORNEYGENERALOFTEXAS
                  AUSTIN
y-rabble   J. T. kia&Allln - poa;e2



         Your inpuiriea make it nwass~     for us to eon-
strue oertain sections 0P the BtildLng k Loan Aasoc*8tiono
Aot.
          Seotion ua (Article8(118,Vernon.6 Pexaa St8t-
utes) prorid-:

           nForeign bulM.ing and loan assooistion8
     may do buainesa in this State fn aaoordanoe
     with the larm of thlc State governingbuild-
     k ng a nd lo a n a c leo f3f8tio nn~
                                       l * *

                   69 make8 the following rsqube-
          @SeSeotion
     I&nt of a torsign assooietiondesiring to do
     business fn T-rn~
          w(3) It ahall deposit rith the Banking
     Codsslioner ot Texas On8 Bumlmd Thouoard
     Dollare in aaah or bond8 of the United %tate#,
     or bouds of ag state of the Urdted States,
     or bonbs OS any oeuntg or nuniatpal oorpwa-
     tion In the St&to of Texas, or mortgagee be-
     ing firet llelxson fmgPoved and CoaPotlVe
     rear eetato loeated in thio State and uopth
     at least ttioe the amount of the lieru, fhiah
     seaurities ahallbe approVodi.nadvaneebf
     t,bsBaskd.q~Comhsioner uf Texas. IheBanX-
     ing Conad~I.on4roi Texas shall have author-
     ity to require such rcr6oaiatlonato depodt
     a&%itlonal seauritiee, and to order a ehaxtge
     in any Q? the sesuritioo gc,dqmsited at any
     time. Such deposit ahall be held aa aeeur-
     ity for all claiineof reeidmts of this Stats
     against swh foreign arroaiation,and sh811
     be liable Ear 811 jud~nts or dearees thsre-
     on; and said aoauritSea shall not be released
     until obligations to rosiaents of this State
      &all have bekm fullr pePfW%sd and disclherged.
     + * 0"
           Seation 60 further deolamer

          "&ll such sscuritiosdoposited tith.t.he
     hnk%ng Cadssloner of Texas ahall be ims-
i




    YonOroblo J. T. bw~lllin - page 3



         dirtoly do~dted by them (him) vitb the
         Gtate Troaourer rho, +ith hie euroties,
         r&all be rerrponsiblefor the safokoo
         ttmreof. The state treasurer eball 8% 0 wr
         suoh socuritieo only upon the rrltton  ordoP
         of the SankSag GozmdsolonerOP Texas.*-'
              Artialo 93 of the Penal Code red6 a8 follosot

              .If the State Tresmurer eball knotin@-
         4 koop or missive into ths building, l&~IJ
         or vault8 oi the treamry, any mm6y or
         roprseontativethorool'belonging to my in-
         dLv%dual, oxoepting cueis expres8ly prariddl
         ior by lau, he shall be eonfined in tbo pord-
                           than two nor mere than
         tontiary not 1431~s
         five pear.**

              60, aleo, hPtio1e &#4                   arl1
                                        Ot triolEtorimed
    Btatatos,pooides that,
              *rho Tromiurer eball not keep or mk-
         O~~va into tlm byildfng, &a* or vault@
         of the txeaoury my moneys or the rope-
         oeatatSve of namey, belonging to Ug ia-
         divAdual wept in cams expressly ps,
         rided for by la~,~
              It will be aoen tbo deposit Feqwired of mmb
    roreign buildZmg and loan arrtloe%atton
                                          qf 4mzmfah *La
    Qamh or bond& DC "iir6t  IHPt~Of#', @UIdthPt'*#W&lde
    peait shall be hold an remxr%tf ?or all 018irrrof'rsd-
    dont~aof this State egainot umh fore&p 8oooaation,
    and s-hallbe liable for all pigments Or deWwoo there-
    011.'
              The deposit (of Mmtsoeter 6zharaoteF.)ia
    troaiod throughout ,We Aat as secrurityand the OCmiptm-
    snt part&aof the dopeeit, whetbor of oash, bonds Or
    mortgages, aa l 6iemritimP.   There IS no lnton~on to
    aegrogete the oaob security from tbo bond anL UWt&~e
    seourttg in any reqx3ot sllat6werr In other wma0, there
    fe nothing to 4,mUoat.ethat the oath petitionof the d&-
    poolt ohoulc¶be handled tn an$ different way p?ro~the
I,                       rq
;c;   FIRST ASSISTANT
\,:   ATTORNEY GENERAL
A     oornlt
'.'
 .i